HALL, Judge.
We affirm the final order of the school board based on its finding that the transfer of French was a lateral transfer under the terms of the multiyear employment contract.
We therefore do not find it necessary to reach the other issues raised by the appellant, except to note that the school board’s rejection of the hearing officer’s finding of failure to prove misconduct, coupled with the school board’s alternative finding that the appellant’s performance was less than satisfactory, is not supported by the record and was error.
Affirmed.
SCHOONOVER, C.J., and CURRY, CHARLES B., Associate Judge, concur.